Citation Nr: 0005291	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disorder, to 
include mild degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In a notice dated in January 1996, the veteran's 
representative indicated that the veteran wished to cancel a 
personal hearing scheduled for February 1996.  No further 
duty to assist is required.  38 U.S.C.A. § 5107 (West 1991).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999.

The Board finds that the content of a letter sent to VA by 
the veteran in January 2000 provides for an implied a claim 
of entitlement to nonservice-connected pension.  In his 
January 2000 correspondence, the veteran stated that he was 
totally disabled due to cancer and other ailments.  The 
veteran is not service connected for any disability.  The 
matter of whether the veteran is currently claiming 
nonservice-connected pension is therefore referred to the RO 
for the appropriate development and action.  

This case was previously before the Board in July 1997, at 
which time it was remanded for further development.  Such 
development having been completed, the case is again before 
the Board for appellate review. 


REMAND

The first remand was for an additional search, or 
reconstruction of service medical records; which, in this 
case, are missing and presumed lost or destroyed by fire.  

This second remand comes about because in January 2000, the 
Board received correspondence from the veteran, which 
indicated further contentions and notice of hospitalization.  
This correspondence was sent by the appellant, who is the 
veteran in this case, directly to the Board.  

Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of this section...must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304 (c) (1999).  The veteran did 
not submit the requisite written waiver of RO consideration 
of the additional evidence.  

Additionally, the veteran, in his January 2000 correspondence 
to the Board, indicated that he had been hospitalized at VA 
in Indianapolis in December 1999 for cancer of the pancreas, 
spleen and stomach; and that his back had been giving him 
trouble ever since service separation.  Inasmuch as the 
veteran may be implying that he was also treated for his back 
at the time of hospitalization, the Board is obligated to get 
those VA records as they may pertain to the claim on appeal 
for entitlement to service connection for a back disorder.  

That is, the VA is on notice of the existence of additional 
medical records, these records should be obtained prior to 
any further appellate review of this case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992); see generally Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  As additional 
action by the RO will be helpful in obtaining the indicated 
records, the Board determines that further development in 
this regard is warranted.

Also, the VA has an obligation under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise the veteran of the evidence necessary 
to complete his application for VA benefits.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In this case, the veteran is hereby 
notified that preliminary review indicates that the "evidence 
necessary to complete the application" includes (1) medical 
evidence of a current disability, (2) lay or medical evidence 
of a disease or injury in service, and (3) medical evidence 
of a link between the current disability and the inservice 
injury or disease for the both claimed back disorder.  See 
Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996)(table).  

Further, inasmuch as the veteran's claim includes determinant 
issues involving questions of medical diagnosis or medical 
causation, he needs to submit competent medical evidence to 
that effect in order to show that the claim is plausible or 
possible.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the development is completed, the record must again be 
reviewed to determine whether the veteran's claim is 
ultimately well grounded.  Accordingly, the veteran is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theory of entitlement 
to service connection for his back disorder, he still remains 
under an obligation to provide such evidence.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a back 
disorder since August 1994, the last date 
of VA examination of record.  In 
particular, the RO is asked to retrieve 
medical records for the veteran from the 
VA hospital/medical facility in 
Indianapolis, Indiana, as was referred to 
by the veteran in his January 
2000 correspondence to the Board.  After 
securing the necessary release(s), the RO 
should attempt to obtain these records.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran/appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



